DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Tomala et al. (US 2013/0026686 A1), hereinafter Tomala, originally of record in the non-final rejection dated November 12, 2020.

Regarding claims 1 and, 4-6 ,Tomala teaches a composite refractory comprising a protective layer (12) and a conductive layer (14), where each layer forms an independent exterior surface, opposite each other ([0008]-[0010]; [0090]; FIG. 1), where the protective layer (second portion) has a thermal conductivity of at most 10 W/mK at an operational temperature and the conductive layer (first portion) has a thermal conductivity of at least 12.5 W/mK , preferably at least 20 W/mK, where thermal conductivities are measured at 1500 degrees Celsius ([0029]; claim 13, thermal conductivities of these materials decrease slowly with increasing temperature; noting these ranges anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03), where the protective layer (second portion) includes aluminum oxide and aluminosilicate ([0005]; [0041]-[0044]; [0080]) and an oxide ([0041]-[0045]), the conductive layer (first portion) comprises aluminum silicate and aluminum oxide ([0063]-[0068]). Further, because the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Tomala in view of in view of Schmidt et al (US 2009/0130446 A1), hereinafter Schmidt, originally of record in the non-final rejection dated November 12, 2020.

 Regarding claim 3, Tomala teaches each limitation of claim 1 as discussed above.  Tomala does not specifically teach wherein the first portion comprises oxynitride bonded silicon carbide or nitride-bonded silicon carbide.
Schmidt, in the similar field of endeavor, layered refractory composite article ([0006]; [0023]), teaches a layer that is 50-95 vol% of the non-oxide ceramic matrix of silicon carbon nitride and about 10-50 vol% of the refractory phase is silicon carbide ([0016]-[0018]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tomala to incorporate a layer that is 50-95 vol% of the non-oxide ceramic matrix of silicon carbon nitride and about 10-50 vol% of the refractory phase is silicon carbide taught by Schmidt.  The motivation for doing so would have been to incorporate the volumes of phases to increase the thermal resistance of the layer and thereby provide oxidation and erosion resistance at elevated temperatures ([0018]).
Claims 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over by Tomala in view of Kinoshita et al. (US 2006/0281625 A1), hereinafter Kinoshita.

Regarding claims 7 and 8, Tomala teaches each limitation of claim 1 as discussed above.  Tomala does not specifically teach the first portion consists essentially of nitride bonded silicon nor oxynitride bonded silicon carbide.
Kinoshita, in the similar field of endeavor, refractories with silicon carbide (Abstract), teaches silicon carbide can be nitride bonded ([0012]) or silicon oxynitride bonding of SiC grain boundaries ([0043]). Further, because the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  MPEP 2111.03.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP 2111.03.   A review of the specification and claims fails to turn up an indication of what the basic and novel characteristics actually are.  Therefore, for the purposes of examination, the phrase “consisting essentially of" will be construed to be equivalent to “comprising.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tomala to incorporate silicon carbinde can be nitride bonded or silicon oxynitride bonding of SiC grain boundaries taught by Kinoshita.  The motivation for doing so would have been to improve the bonding strength and allow for use in different applications ([0005], nitride bonded) or to improve the bonding of SiC grain boundaries and thereby bond the SiC aggregate ([0042]-[0043], oxynitride bonded).



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Tomala in view of in view of Schmidt, and further in view of He et al. (US 2019/0219336 A1), hereinafter He, all originally of record in the non-final rejection dated November 12, 2020.
Regarding claims 17-20, Tomala teaches a composite refractory comprising a protective layer (12) and a conductive layer (14), where each layer forms an independent exterior surface, opposite each other ([0008]-[0010]; [0090]; FIG. 1), where the protective layer (second portion) has a thermal conductivity of at most 10 W/mK at an operational temperature and the conductive layer (first portion) has a thermal conductivity of at least 12.5 W/mK , preferably at least 20 W/mK (which could be set at 300K) ([0029]; noting these ranges anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03), where the protective layer (second portion) includes silicon, which when heated with carbon produces silicon carbide ([0005]; [0041]-[0044]; [0080]), the conductive layer (first portion) comprises aluminum silicate and aluminum oxide ([0063]-[0068]).  Further, because the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  MPEP 2111.03.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP 2111.03.   A review of the specification and claims fails to turn up an indication of what the basic and novel characteristics actually are.  Therefore, for the purposes of examination, the phrase “consisting essentially of" will be construed to be equivalent to “comprising.”  Tomala does not specifically teach the first portion comprises a primary phase including silicon carbide and a secondary phase comprising a nitrogen-containing composition (nor specifically the first portion comprises nitride-bonded silicon carbide), nor second portion 
Schmidt, in the similar field of endeavor, layered refractory composite article ([0006]; [0023]), teaches a layer that is 50-95 vol% of the non-oxide ceramic matrix of silicon carbon nitride and about 10-50 vol% of the refractory phase is silicon carbide ([0016]-[0018]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tomala to incorporate a layer that is 50-95 vol% of the non-oxide ceramic matrix of silicon carbon nitride and about 10-50 vol% of the refractory phase is silicon carbide taught by Schmidt.  The motivation for doing so would have been to incorporate the volumes of phases to increase the thermal resistance of the layer and thereby provide oxidation and erosion resistance at elevated temperatures ([0018]).
He, in the similar field of endeavor, layered refractories ([0031]; FIG. 1) teaches the insulating layer (protective layer) is polycrystalline mullite ([0031]; no other compositions are mentioned, one of ordinary skill in the art would therefore assume the majority of the insulating layer is this material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tomala to incorporate the insulating layer (protective layer) is polycrystalline mullite taught by He.  The motivation for doing so would have been to use a high-temperature insulation material ([0034]) and thereby allow it to be used as an inner liner for a blast furnace (Tomala [0008]), where temperatures are high.

Allowable Subject Matter
Claims 2 and 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art to the instantly claimed refractory article is Tomala et al. (US 2013/0026686 A1), hereinafter Tomala, originally of record in the non-final rejection dated November 12, 2020.  Tomala teaches a composite refractory comprising a protective layer (12) and a conductive layer (14), where each layer forms an independent exterior surface, opposite each other ([0008]-[0010]; [0090]; FIG. 1), where the protective layer (first portion) has a thermal conductivity of at most 10 W/mK at an operational temperature and the conductive layer (second portion) has a thermal conductivity of at least 12.5 W/mK , preferably at least 20 W/mK, where thermal conductivities are measured at 1500 degrees Celsius ([0029]; claim 13, thermal conductivities of these materials decrease slowly with increasing temperature; noting these ranges anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03), the protective layer amounts to 10 to 25% of the total thickness of the refractory ([0026]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), with an intermediate layer between the conductive layer and protective layer ([0027]), where the protective layer (first portion) includes a carbide (claims 17, 21 and 22), and the conductive layer (second portion) comprises aluminum silicate and aluminum oxide ([0063]-[0068]).  Tomala fails to teach or suggest (alone or in combination with the prior art) wherein the first portion comprises a primary phase including silicon carbide and a secondary phase comprising a nitrogen containing composition, and wherein the primary phase is present in a greater content in the first portion than the secondary phase.

Response to Arguments
Applicant’s arguments, see Pg. 6 [2]-[3] and replacement drawings, filed February 12, 2021, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of November 12, 2020 have been withdrawn. 

Applicant’s arguments, see Pg. 6 [4]-[5] and claim amendments, filed February 12, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of November 12, 2020 have been withdrawn. 
Applicant’s arguments and claim amendments with respect to claim 9, particularly the primary phase in a greater content in the first portion than the secondary phase have been fully considered and are persuasive (Pg. 7 [5]-Pg. 8 [1]).  The 35 U.S.C. 102(a)(1) rejection of claim 9 of November 12, 2020 has been withdrawn.

Applicant's arguments have been fully considered but they are not persuasive with regards to the rejection of claim 10.  No specific argument is made as to why the protective layer (first portion) of Tomala is not obvious in view of the protective layer (first portion) of Schmidt.  Further, applicant acknowledges that the coating 12, which Schmidt discloses contains the desired ceramic matrix) is the protective layer of Tomala (Pg. 7 [4]), therefore this line of reasoning is not persuasive.

Applicant's arguments have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejection of claims 1-6.  Specifically, the argument to the protective layer consisting essentially of an oxide is not persuasive, because the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  MPEP 2111.03.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP 2111.03.   A review of the specification and claims fails to turn up an indication of what the basic and novel characteristics actually are.  Therefore, for the purposes 
Applicant’s arguments to the composition of Tomala and its structural implications (Pg. 8 [6]) to the structure are not commensurate in scope with the claim limitations presently presented, and are therefore not persuasive.  Further, applicant is reliant on preferable characteristics of the layer of Tomala ([0036]), not required characteristics, and has not specifically explained, nor factually supported why one of ordinary skill in the art would have expected Tomala to have an adverse effect on the protective layer, therefore, this is not persuasive (Pg. 9 [1]) 

Applicant’s arguments, see Pg. 9 [3] and [5], with respect to claims 10, 11 and 13 have been fully considered and are persuasive.  The rejections of November 12, 2020 has been withdrawn. 

Applicant's arguments have been fully considered but they are not persuasive regarding the rejection of claim 17. Claim 17 as amended does not incorporate all of the allowable claim 19, therefore the argument that claim 9 is not obvious, therefore claim 17 is allegedly not obvious, is not persuasive. Further, applicant is reliant on preferable characteristics of the layer of Tomala ([0036]), not required characteristics, and has not specifically explained, nor factually supported why one of ordinary skill in the art would have expected Tomala to have an adverse effect on the protective layer, therefore, this is not persuasive (Pg. 10 [2]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784